In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-550V
                                      Filed: June 7, 2016
                                        UNPUBLISHED
*********************************
ANGELA THOMAS,                                    *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Julia W. McInerny, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On May 29, 2015, Angela Thomas (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered impingement syndrome
caused in fact by the influenza and tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccinations she received on November 4, 2013. Petition at 1; see also Stipulation,
filed Apr. 7, 2016, ¶¶ 1-2, 4. On April 7, 2016, the undersigned issued a decision
awarding compensation to petitioner based on the parties’ stipulation. (ECF No. 24).




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On May 17, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 28). Petitioner requests attorneys’ fees in the amount of $18,508.00 and attorneys’
costs in the amount of $1,596.34 for a total amount of $20,104.34. Attachment to
Motion, filed May 17, 2015, at ¶ 5 (ECF 28). In accordance with General Order #9,
petitioner’s counsel represents that petitioner incurred no out-of-pocket expenses. Id. at
¶ 5.

        On May 31, 2016, respondent filed a response to petitioner’s motion. (ECF No.
30). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2 (citation omitted). “Based on a survey of fee awards in similar cases
and her experience litigating Vaccine Act claims, respondent asserts that a reasonable
amount for fees and costs in the present case would fall between $11,000.00 to
$14,000.00.” Id. at 3 (citing specific cases).

       On May 31, 2016, petitioner filed a reply. (ECF No. 31). Petitioner argues that
respondent has provided “no precise objection.” Id. Petitioner adds that respondent’s
“only fact specific argument” is that, based on her experience, the fees and costs paid in
this case should be between $11,000 and $14,000. Id.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

       Petitioner requests additional attorneys’ fees in the amount of $725.003 for
preparing the reply. Reply at 4 n.1 (ECF No. 31). However, because petitioner’s
counsel has filed a near-identical reply in other SPU cases, the undersigned does not
find the number of hours requested for the preparation of the reply brief to be
reasonable in this case. Therefore, the undersigned reduces the requested hours to
two hours and awards $580.00 for the preparation of petitioner’s reply brief. Thus, the
total amount awarded for attorneys’ fees and costs is $20,684.34.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.




3This amount represents 2.5 hours of time at Mr. Carney’s newly requested rate of $290/hour. See
Motion at 1.

                                                  2
      Accordingly, the undersigned awards the total of $20,684.344 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Lawrence R. Cohan.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3